OPINION
K.K. HALL, Circuit Judge:
Plaintiffs Roger Chapin and Help Hospitalized Veterans, Inc., appeal the district court’s order granting defendants’ motion to dismiss this libel action. We must decide whether a newspaper article published by defendants can be reasonably read to express the libelous meanings ascribed to it by the plaintiffs. Concluding that it cannot, we affirm.
I.
Plaintiff Roger Chapin’s trade is operating charities. He is the president of Citizens for a Drug-Free America (“CDFA”), Project Drug-Free, and co-plaintiff Help Hospitalized Veterans, Inc. (“HHV”). All of these entities are non-profit organizations, and Chapin and his wife are paid employees of each.
In the fall of 1990, while Iraqi and United Nations troops glowered at one another in the Persian Gulf, Chapin’s HHV charity sponsored a program to send “Gift Pacs” to American soldiers in Saudi Arabia. A contributor could send a Gift Pac to the troops for $15, or $25 for two. For another $6, the purchaser could have the Gift Pac delivered to a particular soldier. The items in the Gift Pac were snack-size packages of various junk foods.1 Promotional materials assured potential purchasers that the retail value of the items was $14.40.
The program flourished; the public purchased 853,699 Gift Pacs. However, at the height of the drive, on December 2, 1990, the Philadelphia Inquirer published a story written by Frank Gréve. This story pointedly questioned the finances of the program and the apparent “hefty mark-up” between the wholesale cost of the items in the Gift Pac and the price charged the public. The article wondered aloud “where the rest of the money goes.” The article was picked up by other newspapers in the Knight-Ridder chain and so received national exposure.
According to plaintiffs, this article caused sales of Gift Pacs to precipitously decline, and HHV suffered a $1.6 million loss on the project. On' August 22, 1991, Chapin and HHV filed this libel suit in district court against Knight-Ridder, the Philadelphia Inquirer,2 Philadelphia Newspapers, Inc., and Frank Greve. Plaintiffs sought $150 million in damages.
Following discovery, defendants moved to dismiss under Fed.R.Civ.Pr. 12(b)(6) because the statements complained of by the plaintiffs were not actionable as a matter of law. On January 22, 1992, the district court granted the motion to dismiss, with its reasons to be elaborated in a later memorandum opinion. The district court’s detailed memorandum was filed on March 17, 1992. Chapin v. Greve, 787 F.Supp. 557 (E.D.Va.1992). The court found that all of the statements plaintiffs identified were either admitted by plaintiffs to be true or were subjective value judgments that could not be true or false. The court also held that the article could not reasonably be read to express several defamatory implications alleged by plaintiffs.
Plaintiffs appeal.
II.
Although Virginia’s common law of libel governs this diversity case,3 the First *1092Amendment’s press and speech clauses greatly restrict the common law where the defendant is a member of the press, the plaintiff is a public figure, or the subject matter of the supposed libel touches on a matter of public concern.. See New York Times Co. v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964). Where, as here, all of these considerations are present,4 the constitutional protection of the press reaches its apogee.
In Virginia, the elements of libel are (1) publication of (2) an actionable statement with (3) the requisite intent.5 See generally, Gazette, Inc. v. Harris, 229 Va. 1, 325 S.E.2d 713, cert. denied, 472 U.S. 1032, 105 S.Ct. 3513, 87 L.Ed.2d 643 (1985). To be “actionable,” the statement must be not only false, but also defamatory, that is, it must “tend[ ] so to harm the reputation of another as to lower him in the estimation of the community or to deter third persons from associating or dealing with him.” Restatement (Second) of Torts § 559. As one court put it, defamatory words are those that “make the plaintiff appear odious, infamous, or ridiculous.” McBride v. Merrell Dow and Pharmaceuticals, Inc., 540 F.Supp. 1252, 1254 (D.D.C.1982), rev’d in part on other grounds, 717 F.2d 1460 (D.C.Cir.1983). Merely offensive or unpleasant statements are not defamatory. Whether a statement is actionable is a matter of law to be determined by the court. Chaves v. Johnson, 230 Va. 112, 335 S.E.2d 97 (1985).
The falsity of a statement and the defamatory “sting” of the publication must coincide — that is, where the alleged defamatory “sting” arises from substantially true facts, the plaintiff may not rely on minor or irrelevant inaccuracies to state a claim for libel. AIDS Counseling & Testing Centers v. Group W Television, Inc., 903 F.2d 1000, 1004 (4th Cir.1990).
On a motion to dismiss a libel suit because of no actionable statement, the court must of course credit the plaintiffs allegation of the factual falsity of a statement. Conley v. Gibson, 355 U.S. 41, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957). In this case, however, the complaint couches its allegations of falsity in vague, conclusory terms, and the district court required briefs and heard argument on several occasions in order to clarify which particular factual assertions or connotations the plaintiffs allege are false.
The district court discovered that the plaintiffs primarily allege the falsity of implications, rather than the facts literally related by the Greve article. A defamatory implication must be present in the plain and natural meaning of the words used. Carwile v. Richmond Newspapers, Inc., 196 Va. 1, 82 S.E.2d 588, 591-592 (1954). Moreover, because the constitution provides a sanctuary for truth,6 a libel-by-implication plaintiff must *1093make an especially rigorous showing where the expressed facts are literally true. The language must not only be reasonably read to impart the false innuendo, but it must also affirmatively suggest that the author intends or endorses the inference. White v. Fraternal Order of Police, 909 F.2d 512, 520 (D.C.Cir.1990).
III.
As did the district court, we reproduce the Philadelphia Inquirer article and Knight-Ridder wire release as appendices to our opinion. However, because repeated references to these appendices would be unwieldy, we quote below in boldface the particular statements in the article from which plaintiffs would infer the libel, with our analysis of each statement directly following its quotation. We then consider the article as a whole.
1. “HEFTY MARK-UPS”
While many American businesses are donating products to GIs stationed in Saudi Arabia for the holidays, a widely promoted charity is charging hefty mark-ups on goods it ships to them.
Plaintiffs complain that the words “hefty mark-ups” imply that they were making a large profit and were pocketing it. “Hefty” is the author’s opinion of the markup based on his estimate that the wholesale cost of the items in the Gift Pac was under $8. Though opinion per se is not immune from a suit for libel, a statement is not actionable unless it asserts a provably false fact or factual connotation. Milkovich v. Lorain Journal Co., 497 U.S. 1, 19, 110 S.Ct. 2695, 2706, 111 L.Ed.2d 1 (1990); Potomac Valve & Fitting, Inc. v. Crawford Fitting Co., 829 F.2d 1280, 1288 (4th Cir.1987) (presaging Milkovich by placing primary emphasis of erstwhile fact-versus-opinion inquiry on verifiability of the statement). “Hefty” is just too subjective a word to be proved false. The use of the term “mark-up” instead of “profit” or the like makes the pocket-lining inference plaintiffs would draw implausible.7 In addition, the rest of the article, in some detail, recounts Greve’s efforts to estimate the wholesale cost of the items in the Gift Pac. Because the bases for the “hefty markup” conclusion are fully disclosed, no reasonable reader would consider the term anything but the opinion of the author drawn from the circumstances related. Potomac Valve, 829 F.2d at 1289-1290 (even statement capable of being proved false would be understood as author’s opinion where it was a conclusory punch line following fully-disclosed facts); accord, Phantom Touring, Inc. v. Affiliated Publications, 953 F.2d 724, 729-730 (1st Cir.), cert. denied, — U.S. -, 112 S.Ct. 2942, 119 L.Ed.2d 567 (1992).
Finally, though “there is no such thing as a [true] idea,”8 Greve’s opinion was certainly defensible. Indeed, when he wrote the article, Greve did not know that the mark-up was even more “hefty” than his estimate. The costs associated with each Gift>-Pac, as disclosed in discovery by the plaintiffs, were:
Contents $5.50
Packaging 1.42
Shipping .25
Direct Mail Solicitation 5.83
TV and Print Ads 2.10
Miscellaneous ' .51
Thus, the mark-up from the wholesale cost of the items and package was over 100%— “hefty” to most minds, we would think. The heavy advertising and solicitation expenses— $7.93 per Pac — are a feature of Chapin-run charities, as we will have cause to mention below.
2. “WHO WILL BENEFIT MORE?”
But one question is hard to answer: Who will benefit more from the pro*1094ject — GIs or veteran charity entrepreneur Roger Chapin of San Diego and Falls Church, Va., the organizer of the campaign?
This question is pointed, and could certainly arouse a reader’s suspicion. A question can conceivably be defamatory, though it must be reasonably read as an assertion of a false fact; inquiry itself, however embarrassing or unpleasant to its subject, is not accusation. The language used cannot be tortured to “make that certain which is in fact uncertain.” Carwile, 82 S.E.2d at 592.
This question cannot be reasonably read to imply the assertion of the false and defamatory fact — pocket-lining-—of which plaintiffs complain. The question simply provokes public scrutiny of the plaintiffs’ activities. Voluntary public figures must' tolerate such examination.
“Benefit” to Chapin does not naturally imply direct pocketing of Gift Pac sales proceeds or even dishonesty in a more general sense. As the complaint alleges,- Chapin has a public reputation as an organizer of charities, and a successful Gift Pac program could “benefit” him insofar as the public might hold him in higher esteem. Moreover, Chapin and his wife are salaried employees of HHV, CDFA, and Project Drug-Free, and their combined income froin these positions has increásed steadily and substantially.9 The revenue intake of the charities is essential to these salaries, and responsible award of raises is possible only with increasing revenues. In short, even if the question posed by Greve were construed as an assertion that Chapin benefitted financially from the Gift Pac program, the assertion would be substantially true.
Chapin also complains of his description as a “veteran charity entrepreneur.” The meaning any reader would draw is that Chapin has, for some time, organized and operated charities, all of which is true. On the other hand, the use of the word “entrepreneur” may be taken by the astute reader as a sarcastic hint that the reporter does not have a high regard for persons .who operate “non-profit” charities at comfortable salaries. Nonetheless, this opinion is incapable of being proved false, and the reader is certainly free to adhere to a contrary view.
3. “NEGATIVE BANK BALANCE”
Chapin’s previous venture was an anti-drug crusade that raised $7.1 million in 1989, spent $6.8 million of it on direct mail, and ended the year with a negative bank balance of $39,486, according to Internal Revenue Service records. He declined to be interviewed about the Gift Pac.
Chapin declined to answer written questions about all these issues, saying earlier reporting about his anti-drug war effort, Citizens for a Drug Free America, had been unfair.
Everything in these statements is true. Plaintiffs complain that Greve should have noted that CDFA had other assets that could have covered the negative bank balance. The article does not say that CDFA was insolvent; rather, it accurately reports that CDFA overdrew its bank account by nearly $40,000. Moreover, CDFA was, in fact, in the red. The other assets plaintiffs identify were more than offset by accounts payable and accrued expenses. On the very document (CDFA’s IRS Form 990 for tax year 1989) plaintiffs submitted to show the “falsity” of the “negative bank balance” assertion, CDFA’s net assets are reported as negative $55,205. Accordingly, even the implication about which plaintiffs grumble is true.
Chapin also alleges that reporting of CDFA’s expenditures and strained finances implies that he is dishonest or incompetent. As for dishonesty, we do not think that poor financial condition necessarily implies any such thing. Insolvency is often, maybe most often, simply the result of bad luck, and our society closed its debtors’ prisons long ago. *1095CDFA’s extreme direct mail expense ($6.8 million out of $7.1 million raised) certainly might make an observer skeptical of Chapin’s management acumen. Even if a reader would conclude that Chapin is incompetent or that he does not operate efficient charities, the reader’s opinion (which is itself incapable of being false) would not make the true facts on which the opinion was based a libel. Nat’l Foundation for Cancer Research, Inc. v. Council of Better Business Bureaus, Inc., 705 F.2d 98, 100-101 (4th Cir.) (defendant’s statement that charity did not spend “reasonable percentage” of income on program services was constitutionally-protected opinion), cert. denied, 464 U.S. 830, 104 S.Ct. 108, 78 L.Ed.2d 110 (1983). The truth may sting, but it is the truth nonetheless, and persons who inject themselves into public activities like charity fundraising must accept the public eye.
Next, plaintiffs complain that the article implies “fraudulent concealment” by mentioning that Chapin declined to be interviewed for the article. The district court aptly remarked that people in the public eye routinely decline interviews. 787 F.Supp. at 566. “No comment” has become such a hackneyed response to media inquiries that it has been reduced to insignificance. Moreover, the article reported Chapin’s excuse for not granting the interview — his displeasure at the fairness of earlier media attention. This excuse is certainly a plausible one, and a fair-minded reader would credit it, or at least would not leap headlong to the extreme conclusion that the Gift Pac is a fraud.
4.“PEOPLE RAISED QUESTIONS”
Other people however, raised questions about the “G.I. Gift Pac” effort, which is being carried out under the auspices of another charity organized by Chapin, [HHV].
Among the problems:
—Telephone order takers don’t tell contributors this, but the last shipment likely to reach the Persian Gulf before Christmas sailed Nov. 27, according to Steve Gould, president of Precise Kit promotions, which assembles Chapin’s gift packs.
—Three eminent retired generals, William C. Westmoreland, Victor Krulak and George Patton 3d, are named as “friends” on letterheads used in “Gift Pac” promotional material. But all three, in telephone interviews, said they had no knowledge of the effort and recalled no association with Chapin.
Everything in these paragraphs is true. In fact, during discovery, the plaintiffs admitted that the last shipment that conceivably could reach the Gulf before Christmas sailed on November 17, ten days earlier than the date Greve reported. Though the three generals had lent their names years earlier as “friends” of HHV undertakings, plaintiffs do not dispute that the generals told Greve that they did not remember Chapin or know anything about the Gift Pac program.
5.“WHOLESALE VALUE IS ABOUT $8”
Although some retailers in monopoly markets might charge up to $15 for the snacks in the gift pack, their wholesale value is about $8, according to grocery buyers. Chapin, in a promotional press conference Oct. 30, said he had bought at prices “below wholesale.”
All true, once again. As we mentioned above, plaintiffs’ actual cost for the items was $5.50, well below Greve’s $8 estimate. Plaintiffs again complain that the reporting of these true facts is intended to convey the false impression that they lined their pockets. We disagree. The article simply invites inquiry about the mark-up.
6.“IT IS NOT CLEAR WHERE THE REST OF THE MONEY GOES”
With the Defense Department picking up the costs of shipping the gift packs from Port Elizabeth, N.J. to the Persian Gulf, and “many major television and radio stations” contributing advertising time, according to Chapin, it is not clear where the rest of the money goes. Gould says he charges $1 for packaging, and the trucking bill to Port Elizabeth adds 18 cents.
Plaintiffs complain about the sentence “it is not clear where the rest of the *1096money goes.” We do not know how this statement could be false. Greve did not know; Chapin would not tell him; Greve invited the public to ask. This invitation, rather than a libel, is the paradigm of a properly functioning press. Again, plaintiffs argue that the question implies the answer: Chapin is a dishonest man who pockets the difference. That answer was certainly within the wide range of possibilities, which is precisely why we need and must permit a free press to ask the question.
7.“BOTTOM LINE”
Bottom line: Chapin’s costs for the $15 gift packs appear to be under $10. In a snack food industry where normal mark-ups are about 35 percent, Chapin’s charity seems to be posting better than 50 percent.
Plaintiffs allege that this paragraph implies that the Gift Pac program had a large financial surplus. It does not; it speaks of the mark-up between the wholesale and retail prices of snack foods. Inasmuch as the actual Gift Pac mark-up was ovér 100%, it is ironic that plaintiffs complain of the implications of this conservative estimate. Moreover, the paragraph does not speak in certainties; it describes appearances, and contributes to the general question the article asks — where does the money go? The words cannot be perverted to “make that certain which is in fact uncertain.” Carwile, 82 S.E.2d at 592.
Plaintiffs also complain that the words “bottom line” imply profiteering. We agree with the district court’s opinion that, in context, “ ‘bottom line’ ... connotes ‘cutting to the chase,’ not an accounting conclusion.” Chapin, 787 F.Supp. at 566-567.
Finally, we endorse the district court’s observation that there is nothing defamatory about the use of business terms in critiques of the finances of charities. Id. at 567. Charities, like businesses, seek to minimize expenses; the use of a charity’s surplus— program services and salaries instead of dividends and accumulated equity — is hardly sufficient to warrant an independent vocabulary.
8.“CONFLICTING STATEMENTS”
He has made conflicting statements about the handling of possible surpluses from the “Gift Pac” drive. “Gift Pac” promotional material distributed this fall said surpluses, if any, would go to Chapin’s Help Hospitalized Veterans, a provider of craft kits to VA hospitals. In a brief conversation this week, Cha-pin said surpluses would be used to buy more gift packs or possibly be donated to the USO, a military charity.
Plaintiffs object to the use of the word “conflicting” in the first sentence, though that adjective accurately describes the relationship between Chapin’s statements. There is no contention that the statements are not accurately recounted. Moreover, any “sting” from the “conflicting” statements is assuaged by the charitable, unobjectionable nature of each of the proposed uses of excess funds.
An irony of these complaints is that plaintiffs object to Greve’s supposed insinuation (discussed above) that there might be surplus funds, and yet Chapin undeniably offered explanations of how surpluses would be used. This non sequitur epitomizes defendants’ characterization of the complaint as a “moving target.”
9.CONGRESSMAN: “NO ONE SHOULD LINE THEIR POCKETS”
“I just hope that the cost reports of $14 or more per kit are, in fact, true,” said Rep. Fortney H. “Pete” Stark (D.Calif.), a member of the House Select Committee on Narcotics who was sharply critical of Chapin’s earlier anti-drug effort. “No one should line their pockets by playing on the sentiments of the holiday season.”
This quote comes closer than anything else in the article to insinuating wrongdoing, and hence presents our most difficult inquiry. Though the statement is couched in uncertainty (“I just hope”), it leaves “pocket-lining” as the only alternative to “true” cost reports. On the other hand, it does accurately quote a member of the House of Rep*1097resentatives, whom Chapin did not sue in this action.10
Even if we assume that Representative Stark leveled a defamatory charge against plaintiffs, it was certainly' newsworthy that the charge was made. At common law, each republieation of a libel was a separate tort. Restatement (Second) of Torts § 578. Literal adherence to this rule would sap the vigor of public debate, and could frighten the press from even reporting to the public the few debates that might occur. For these reasons, the republication rule has been severely limited by the courts.
Most jurisdictions, even at common law, had adopted some variant of the “fair report” privilege, which protected press reports of official actions or proceedings, so long as the report was accurate and either complete or fairly abridged. Restatement (Second) of Torts § 611. This rule was strengthened and given constitutional mettle in Greenbelt Cooperative Publishing Ass’n v. Bresler, 398 U.S. 6, 90 S.Ct. 1537, 26 L.Ed.2d 6 (1970), and Time, Inc. v. Pape, 401 U.S. 279, 91 S.Ct. 633, 28 L.Ed.2d 45 (1971). In Greenbelt, a charge of “blackmail” was hurled at the public-figure plaintiff during angry debate at a city council meeting. In Pape, the policeman plaintiff received unflattering mention in a United States Commission on Civil Rights report on police brutality. In both cases, the Supreme Court ruled that accurate press accounts of the allegations were privileged.11
The Second Circuit has expanded the “fair report” privilege into a more general “neutral reportage” privilege, which protects the “accurate and disinterested reporting” of charges on matters of public concern made by a “responsible, prominent” party against a public figure. Edwards v. National Audubon Society, Inc., 556 F.2d 113 (2nd Cir.), cert. denied, 434 U.S. 1002, 98 S.Ct. 647, 54 L.Ed.2d 498 (1977). We have never adopted or rejected the “neutral reportage” privilege, and the Supreme-Court specifically reserved the issue in a case in which the privilege could have been, but was not, asserted. Harte-Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 660-661 n. 1, 109 S.Ct. 2678, 2682 n. 1, 105 L.Ed.2d 562 (1989); see also id., at 694, 109 S.Ct. at 2699 (Blackmun, J., concurring) (petitioner’s failure to assert neutral reportage privilege “unwise”). At least one district court in our circuit is among the smattering of courts that has recognized the privilege. Sunshine Sportswear & Electronics, Inc. v. WSOC Television, Inc., 738 F.Supp. 1499 (D.S.C.1989).
On the other hand, we have applied the “fair report” privilege to the contents of a reprimand letter issued by a contractor of the National Cancer Institute, a government agency, to one of the contractor’s employees. Reuber v. Food Chemical News, Inc., 925 F.2d 703, 712-713 (4th Cir.) (en banc), cert. denied, — U.S. -, 111 S.Ct. 2814, 115 L.Ed.2d 986 (1991). In one respect, Congressman Stark’s remarks differ from the Reuber letter in that the reprimand in that case was an “official” action. On the other hand, the Reuber reprimand was leaked to the press, and was never intended to be made public, while Congressman Stark composed his statement for the very purpose of putting it in print. Furthermore, from the public’s viewpoint, a higher proportion of the “unofficial” public statements of congressmen will be newsworthy and of concern than will the countless “official” documents generated by quasi-public agencies.
Until we face a case with a “prominent, responsible,” but nongovernmental speaker, we need not cast our lot one way or the other on the full Edwards neutral reportage privilege. We think that a fair and accurate report.of the public remarks of a member of Congress fits within the “fair report” privilege as we recognized it in Reuber.
*1098Finally, the “fair report” privilege is not absolute, and can be lost where, with actual malice, the press plainly adopts the defamatory statement as its own. In this case, however, Greve accurately attributed the quote, mentioned the potential bias of the speaker (“who has been sharply critical of Chapin’s earlier anti-drug effort”), and immediately followed the quote with an endorsement of Chapin’s character from Gift Pac spokesman .Art Linkletter. (See appendix— “I know he’s a good guy. I’m betting on his record.”) We hold that the “fair report” privilege protects these defendants from any actionable implication that may be contained in Representative Stark’s comments.
10. DATES TO SAUDI ARABIA— COALS TO NEWCASTLE?
The issue of the gift pack’s value is summed up by what Chapin says is its most expensive item — an eight ounce plastic container of whole dates. Cha-pin paid Hadley Date Gardens of Thermal, Calif., about 87 cents for them, according to Hadley sales manager Sean Dougherty. In an accounting intended to support the claim that the gift pack is worth nearly $15, Chapin assigns a $1.99 “retail value” to the dates.
“Keep in a cool place,” recipients are instructed on the lid of the Hadley’s container of dates. According to Defense Department shipping instructions, however, “any food items must be able to withstand seven to 10 days’ transit in heat of 100 degrees and even after delivery must continue to withstand similar temperatures.”
It might be easier for GIs to pick dates off á nearby daté palm. Saudi Arabia, the world’s leading date producer and exporter, grew 596,000 tons of them last year, according to the U.S. Department of Agriculture’s Foreign Agricultural Service.
For one last time, all of this is true, except that plaintiffs paid only 76, rather than 87, cents for each package of dates. Plaintiffs nonetheless assert that these truths imply that putting dates in the Gift Pacs was absurd, thus making them look ridiculous. Unfortunately for plaintiffs, absurdity or ridiculousness are not concepts susceptible of being false, and even if these implications were intended, they cannot be libelous.12 Moreover, these paragraphs were not labeled as false, in the complaint, and plaintiffs may not belatedly rely on them. Phantom Touring, 953 F.2d at 728.
IV.
Notwithstanding the non-actionability, in isolation, of the various statements we discussed in Part III, we would err if we did not consider the article as a whole. A magnifying glass is no aid to appreciating a Seurat, and the pattern of a complex structure is often discernable only at some distance. Our impression as readers of the entire article matches the district court’s, and we cannot improve upon its description (787 F.Supp. at 567-568, footnotes omitted):
Fundamentally, the Greve article raises questions about the Gift Pac project. In the Court’s view, it is a story constructed around questions, not conclusions. But the mere raising of questions is, without more, insufficient to sustain a defamation suit in these circumstances. Questions are not necessarily accusations or affronts. Nor do they necessarily insinuate derogatory answers. They may simply be, as they are here, expressions of uncertainty. The Greve article advances alternative answers to the questions it raises, presenting both favorable and unfavorable views, but does not ultimately adopt any particular answer as correct. From this, a reasonable reader would not be likely to conclude that one answer is true and the other false. Language of ambiguity and imprecision permeates the article, significantly coloring’its tone....
H« * * * * *
... Here, Chapin and HHV affirmatively and intentionally placed themselves in the public eye. Indeed, the success of the Gift Pac'project depended on public aware*1099ness and support. Gift Pac promotional materials proclaim the vast extent of HHV’s fundraising, several million dollars having already been raised. The materials also claim for HHV efficient and judicious use of the contributions. The Gift Pac literature describes elaborate and extensive access to media, including television and radio advertising and talk shows. Chapin and HHV knowingly and purposefully thrust themselves into two significant matters of public concern: the national response to American military activities in the Persian Gulf and the accountability and integrity of charitable organizations. By so doing, they invited attention and comment about their efforts. Although not an invitation to libel, it was, in the circumstances of this case, properly an invitation to investigate and question. That is all Greve did.
The judgment of the district court is affirmed.13

AFFIRMED.

APPENDIX I
A gift for GIs that may not be such a treat
By Frank Greve
Inquirer Washington Bureau
WASHINGTON — While many American businesses are donating products to GIs stationed in Saudi Arabia for the holidays, a widely promoted charity is charging hefty mark-ups on goods it ships to them.
The drive, called “G.I. Gift Pac,” promises to “make every effort” to deliver by Christmas what ads and telephone order takers describe as $15 worth of “cookies and candy, dried fruit, tasty nuts and other holiday treats.” Contributors pay $15 for one box or $25 for two. It costs $6 more for each delivery to a specific G.I.
The wildly successful project, promoted in television and newspaper advertising, already has 170,000 gift packs en route to the Persian Gulf via military cargo ships, according to the packager, Precise JKit Promotions Inc. of Ho-Ho-Kus, N.J. Sales of up to 500,000 are projected, the packager said.
But one question is hard to answer: Who will benefit more from the project — -GIs or veteran charity entrepreneur Roger Chapin of San Diego and Falls Church, Va., the organizer of the campaign?
Chapin’s previous venture was an anti-drug crusade that raised $7.1 million in 1989, spent $6.8 million of it on direct mail, and ended the year with a negative bank balance of $39,486, according to Internal Revenue Service records. Chapin declined to be interviewed about the “Gift Pae.”
Other people, however, raised questions about the “G.I. Gift Pac” effort, which is being carried out under the auspices of another charity organized by Chapin, Help Hospitalized Veterans.
.Among the problems:
• Telephone order takers don’t tell contributors this, but the last shipment likely to reach the Persian Gulf before Christmas sailed Nov. 27, according to Steve Gould, president of Precise Kit Promotions, which assembles Chapin’s gift packs.
• Three eminent retired generals, William C. Westmoreland, Victor Krulak and George Patton 3d, are named as “friends” on letterheads used in “Gift Pac” promotional material. But all.three, in telephone interviews, said they had no knowledge of the effort and recalled no association with Chapin.
• The wholesale value of a “Gift Pac” is about $8, according tó grocery buyers. Cha-pin, in a promotional new conference held on Oct. 30, said he’d bought at prices “below wholesale.”.
• With the Defense Department picking up the costs of shipping the gift packs from Port Elizabeth, N.J., to the Persian Gulf, and “many major television and radio stations” contributing advertising time, according to Chapin, it is not clear where the rest of the money goes. Gould said he charges $1 for packaging, and the trucking bill to Port Elizabeth adds 18 cents.
*1100Bottom line: Chapin’s costs for the $15 gift packs appear to be under $10. In a snack-food industry where normal markups are about 35 percent, Chapin’s charity seems to be posting better than 50 percent.
Chapin declined to answer written questions about all these issues, saying earlier reporting about his anti-drug effort, Citizens for a Drug Free America, has been unfair.
He has made conflicting statements about the handling of possible surpluses from the “Gift Pac” drive. “Gift Pac” promotional material distributed this fall said surpluses, if any, would go to Chapin’s Help Hospitalized Veterans, a provider of craft kits to VA hospitals. In a brief conversation this week, Chapin said surpluses would be used to buy more gift packs or possibly be donated to the USO, a military charity.
“There was some discussion of that, but only if we were partners in the project. We are not partners in the project,” said Chapman Cox, president and chief executive officer of the USO.
“We do not participate in their solicitations and do not make representations about their legitimacy,” Cox said. “I cannot speak at all for any financial accountability, or the cost or the value of the goods. That’s their responsibility, not ours.”
“I just hope that the cost reports of $14 or more per kit are, in fact, true,” said Rep. Fortney H. “Pete” Stark (D., Calif.), a member of the House Select Committee on Narcotics, who was sharply critical of Chapin’s earlier anti-drug effort. “No one should line their pockets by playing on the sentiments of the holiday season.”
TV personality Art Linkletter, spokesman for the “Gift Pac” campaign in its advertising, said in a telephone interview that he had “been doing things with Richard [sic] Chapin for several years.”
“I’m not a part of his organization, but I believe in what he’s doing,” Linkletter said. “I know he’s a good guy. I’m betting on his record.”
The issue of the gift pack’s value is summed by what Chapin says is its most expensive item — an eight-ounce plastic container of whole dates. Chapin paid Hadley Date Gardens of Thermal, Calif., about 87 cents for them, according to Hadley sales manager Sean Dougherty. In an accounting intended to support the claim that the gift pack is worth nearly $15, Chapin assigns a $1.99 “retail value” to the dates.
“Keep in a cool place,” recipients are instructed on the lid of the Hadley’s container of dates. According to Defense Department shipping instructions, however, “any food items must be able to withstand seven to 10 days’ transit in heat of 100 degrees and even after delivery must continue to withstand similar temperatures.”
It might be easier for GIs to pick dates off a nearby date palm. Saudi Arabia, the world’s leading date producer and exporter, grew 596,000 tons of them last year, according to the U.S. Department of Agriculture’s Foreign Agricultural Service.
What’s in typical ‘G.I. Gift Pac’
• Hadley’s whole dates, 8 oz.
• Pepperidge Farm cookies, 7.7 oz.
• Eagle honey roasted nuts, 5 oz.
• Pringles potato chips, 7 oz.
• Del Monte raisins, 6 oz.
• Duncan Hines cookies, 11 oz.
• Brach’s hard candies, 3 oz.
• Pepperidge Farm goldfish, 6 oz.
• Cornnuts corn snacks, 6 oz.
• Sunline Sweet Tarts, 2 oz.
APPENDIX II
[WB] Charity charging hefty markup in “G.I. Gift Pac” promotion
(EDITORS: In 3rd graf. HoHoKus, N.J., is correct.)
(PHOTO: details below)
(HAS TRIM)
By Frank Greve
Knight-Ridder Newspapers
WASHINGTON — While many American businesses are donating their products to GIs stuck in Saudi Arabia for the holidays, a *1101widely promoted charity is charging hefty mark-ups on goods it ships to them.
The drive, called “G.I. Gift Pac,” promises to “make every effort” to deliver by Christmas what ads and telephone order takers describe as $15 worth of “cookies and candy, dried fruit, tasty nuts and other holiday treats.” Contributors pay $15 for one box, $25 for two, $6 more for each delivery to an individual G.I.
The wildly successful project, promoted in heavy TV and newspaper advertising, already has 170,000 gift packs en route to the Persian Gulf via military sealift, according to the packager, Precise Kit Promotions Inc. of HoHoKus, N.J. Sales of up to 500,000 are projected, the packager said.
But the question of who will benefit more from the project — GIs or veteran charity entrepreneur Roger Chapin of San Diego and Falls Church, Va., the organizer of the campaign — is hard to answer.
Chapin’s previous venture was an anti-drug crusade that raised $7.1 million in 1989, spent $6.8 million of it on direct mail, and ended the year with a negative bank balance of $39,486, according to Internal Revenue Service records. He declined to be interviewed.
Other sources, however, raised serious questions about the “G.I. Gift Pae” effort, which is being carried out under the auspices of another charity organized by Chapin, Help Hospitalized Veterans.
Among the problems:
_Telephone order takers don’t tell contributors this, but the last shipment likely to reach the Persian Gulf before Christmas sailed Nov. 27, according to Steve Gould, president of Precise Kit Promotions, which assembles Chapin’s gift packs.
_Three eminent retired generals, William C. Westmoreland, Victor Krulak and George Patton 3d, are naméd as “friends” on letterheads used in “Gift Pac” promotional material. The three, in telephone interviews, said they had no knowlédge of the effort. West-moreland and Patton recalled no association with Chapin.
Although some retailers in monopoly markets might charge up to $15 for the snacks in the gift pack, their wholesale value is about $8, according to grocery buyers. Chapin, in a promotional press conference held on Oct. 30, said he’d bought at prices “below wholesale.”
With the Defense Department picking up the costs of shipping the gift packs from Port Elizabeth, N.J. to the Persian Gulf, and' “many major television and radio stations” contributing advertising time, according to Chapin, it is not clear where the rest of the money goes. Gould charges $1 for packaging, he said in an interview, and the trucking bill to Port Elizabeth adds 18 cents.
Bottom line: Chapin’s costs for the $15 gift packs appear to be under $10. In a snack-food industry where normal markups are about 35 percent, Chapin’s charity seems to be posting better than 50 percent.
Chapin declined to answer written questions about all these issues, saying Knight-Ridder had been unfair in earlier reporting about his drug war effort, Citizens for a Drug Free America, has been unfair.
Chapin has made conflicting statements about the handling of possible surpluses from the “Gift Pac” drive. “Gift Pac” promotional material distributed this fall said surpluses, if any, would go to Chapin’s Help Hospitalized Veterans, a provider of craft kits to VA hospitals. In a brief conversation this week in which he declined to offer further comment, Chapin said surpluses would be used to buy more gift packs or possibly be donated to the USO, a military charity.
“There was some discussion of that, but only if we were partners in the’project. We are not partners in the project,” said Chapman Cox, president and chief executive officer of the USO, a respected military charity.
The United States is assisting in delivering “Gift Pacs” to Saudi Arabia, Cox said. “But we do not participate in their solicitations and do not make representations about their legitimacy. I cannot speak at all for any financial accountability, or the cost or the value of the goods. That’s their responsibility, not ours.”
*1102“I just hope that the cost reports of $14 or more per kit are, in fact, true,” said Rep. Fortney H. “Pete” Stark, D-Calif., a member of the House Select Committee on Narcotics, who was sharply critical of Chapin’s earlier drug war effort. “No one should line their pockets by playing on the sentiments of the holiday season.”
TV personality Art Linkletter, spokesman for the “Gift Pac” campaign in its advertising, said in a telephone interview that he had “been doing things with Richard [sic] Chapin for several years.” “I’m not a part of his organization, but I believe in what he’s doing,” Linkletter said. “I know he’s a good guy. I’m betting on his record.”
The issue of the gift pack’s value is summed by what Chapin says is its most expensive item — an eight-ounce plastic container of whole dates. Chapin paid Hadley Date Gardens of Thermal, Calif., about 87 cents for them, according to Hadley sales manager Sean Dougherty. In an accounting intended to support the claim that the gift pack is worth nearly $15, Chapin assigns a $1.99 “retail value” to the dates.
“Keep in a cool place,” recipients are instructed on the, lid of the Hadley’s container of dates. According to Defense Department shipping instructions, however, “any food items must be able to withstand seven to 10 days’ transit in heat of 100 degrees and even after, delivery must continue to withstand similar temperatures.”
It might be easier for GIs to pick dates off a nearby date palm. Saudi Arabia, the world’s leading date producer and exporter, grew 596,000 tons of them last year, according to the U.S. Department of Agriculture’s Foreign Agricultural Service.

. A typical Gift Pac included dates, cookies, honey-roasted nuts, potato chips, raisins, hard candies, "Goldfish," "Cornnuts,” and "Sweet Tarts.”


. The Philadelphia Inquirer is the name of a newspaper, but is not a legal entity.


. Neither party challenges the district court’s choice of law. 787 F.Supp. at 562 n. 6.


.The defendants are obviously members of the press, and the district court identified two matters of public concern addressed by the article— the public response to American military involvement in the Persian Gulf, and the integrity of charities soliciting funds from the public. Chapin, 787 F.Supp. at 561 n. 5. The district court did not decide, but noted that the "limited record ... strongly suggests,” that plaintiffs are “public figures.” Id. at 568 n. 21. The district court's caution was unnecessary. The complaint extols HHV's nationwide charitable activities and their long (twenty years) duration. Chapin himself complains of the injury he has suffered to his "public” reputation as "an honest fund-raiser and charitable leader.” In light of this circuit's precedent involving libel suits by charities, plaintiffs' status as "public figures” is irretractably admitted on the face of the complaint. See National Foundation for Cancer Research, Inc. v. Council of Better Business Bureaus, Inc., 705 F.2d 98, 101 (4th Cir.) (a charity that "thrusts itself into the public eye” through "massive solicitation efforts” is a public figure), cert. denied, 464 U.S. 830, 104 S.Ct. 108, 78 L.Ed.2d 110 (1983).


. The First Amendment requires that public figures prove by clear and convincing evidence that a false publication on a matter of public concern was made with "actual malice,” which does not refer to ill will, but rather to knowledge of falsity or reckless-disregard of a "high degree of awareness of ... probable falsity.” Harte-Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 667, 109 S.Ct. 2678, 2685, 105 L.Ed.2d 562 (1989), quoting Garrison v. Louisiana, 379 U.S. 64, 74, 85 S.Ct. 209, 215, 13 L.Ed.2d 125 (1964). States may, however, permit private individuals to recover compensatory damages on a lesser showing of fault. Gertz v. Robert Welch, Inc., 418 U.S. 323, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974).


. "Truth may not be the subject of either civil or criminal sanctions where discussion of public affairs is concerned.” Garrison, 379 U.S. 64, 74, *109385 S.Ct. 209, 215. See also Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 776, 106 S.Ct. 1558, 1563, 89 L.Ed.2d 783 (1986) (holding unconstitutional a Pennsylvania statute that placed the burden of proving truth on a libel defendant).


. A "mark-up” is "the gross profit to cover overhead expenses and provide net profit." Webster's Third New International Dictionary (1976). Thus, the plain and natural meaning of "markup" leaves ample room to accommodate plaintiffs' innocent explanation of its heftiness — overhead absorbed it all.


. We alter this familiar quote from Gertz, 418 U.S. at 339, 94 S.Ct. at 3006, to express its corollary.


. The Chapin household’s combined income from these salaries increased from $53,582.85 in 1986 to $161,001.40 in 1991. In the last year of this period, which included the Gift Pac campaign, the increase was $28,000, including a special $5,000 fee charged by Mrs. Chapin directly to the Gift Pac program for her authorship of two newsletters.


. Because Rep. Stark did not make his remark on the House floor, the statement is not entitled to the absolute privilege conferred by the Speech and Debate Clause (U.S. Const., art. I § 6). Hutchinson v. Proxmire, 443 U.S. 111, 99 S.Ct. 2675, 61 L.Ed.2d 411 (1979).


. A nuance of the "accurate” element of the privilege is illustrated by Greenbelt. The "black- . mail” charge, when made, was actually "rhetorical hyperbole," rather than an assertion that the crime of blackmail had been committed. Because the newspaper article properly conveyed the sense in which the term was used, it was accurate.


. Of course, where absurdity or ridiculousness is the effect of a false assertion of fact, the concepts would be relevant to the defamation element of the cause of action. However, no degree of absurdity or ridiculousness, standing alone, constitutes a false assertion of fact.


. Defendants’ motion for leave to file deposition excerpt is granted-..